II MURRAY, Judge,
dissenting in part and concurring in part.
I agree with the majority that the judgment as to Southern Transplant should be amended, and affirmed as amended. Howev*913er, based on the clear expression of the Supreme Court in Capital City Press v. East Baton Rouge Parish Metropolitan Council, 96-1979 (La.7/1/97), 696 So.2d 562, I respectfully dissent with regard to vacating the judgment as to the Coroner. I agree with J. Jones that the privacy concerns expressed by the majority can be addressed by means other than a denial of plaintiff’s access to Public Records.